Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The preliminary amended filed 11/17/2021, which amended claims 6-13 and cancelled claims 16-19, is acknowledged.  Claims 1-15 and 20 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 20, in the reply filed on 11/17/2021, is acknowledged.
Applicants election without traverse of 
    PNG
    media_image1.png
    136
    332
    media_image1.png
    Greyscale
, Example 26 on page 51 of the specification and compound 26 of claim 20, claims 1-7, 9-13 and 20, in the reply filed on 11/17/2021, is acknowledged.  
Claims 8 and 14-15 are withdrawn from consideration as being directed to a non-elected group and non-elected species.
Claims 1-7, 9-13 and 20 are examined on the merits in the below office action.
Priority
	The instant application is a 371 of PCT/AU2019/050471, filed 5/17/2019, which claims priority to AU2018901724, filed 5/17/2018, and AU2018903046, filed 8/20/2018.
Claim Objections
Claim 20 is objected to because of the following informalities:  
.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by GB 2448056 to Takaishi (IDS, 11/16/2020).
Takaishi ‘056 teaches agricultural compositions comprising compounds of formula (I).  Takaishi ‘056 exemplifies:

    PNG
    media_image2.png
    66
    140
    media_image2.png
    Greyscale


Thus, the recited claims are anticipated.

Claims 1-2, 6-7, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 7,932,272 to Nakamoto (PTO-892).
Nakamoto ‘272 teaches antifungal agents containing heterocyclic compounds.  Pharmaceutical compositions comprising these compounds in pharmaceutically acceptable carriers are taught (col. 372, claim 15 of Nakamoto ‘272).  
Nakamoto ‘272 exemplifies:

    PNG
    media_image3.png
    178
    355
    media_image3.png
    Greyscale
,
which reads on instant formula (I) when Y is a phenyl ring substituted with fluorine, X is CH, R1-R5 are H, and R is an optionally substituted, 6 membered heteroaryl with one nitrogen atom.
	Thus, the recited claims are anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,932,272 to Nakamoto (PTO-892) as applied to claims 1-2, 6-7, 9-10 and 13 above.
Nakamoto ‘272 is applied as discussed in the above 35 U.S.C 102 rejection.

    PNG
    media_image4.png
    66
    100
    media_image4.png
    Greyscale
,  as R in instant formula (I).
Nakamoto ‘272 teaches that A1 of formula (I-a), which is R of instant formula (I), can be an imidazopyridyl group or a pyridyl group, as exemplified by compound A-20 seen in the above 35 USC 102 rejection (Col. 4, lines 48-56).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute an imidazopyridyl group in place of a pyridyl group at the A1 position of Nakamoto ‘272, to arrive at the instantly claimed compounds.  One of ordinary skill in the art would have been motivated to substitute the imidazopyridyl group in place of the pyridyl group in the A1 position of Nakamoto ‘272, with a reasonable expectation of success, because Nakamoto ‘272 teaches imidazopyridyl groups and pyridyl groups as interchangeable in the A1 position of formula (I-a), which corresponds to R of instant formula (I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-13 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11-20 of copending Application No. 17/056,248 to Huff in view of Cambridge (PTO-892).  Although the claims at issue are not identical, they are not patentably distinct from each other because Huff ‘248 claims a compound of formula (I), wherein R, R1, R2, R3, R4, R5, Y and X, are the same as R, R1, R2, R3, R4, R5, Y and X of instant formula (I).

Huff ‘248 does not expressly claim substituent groups in the para position on the central aromatic ring.
Cambridge teaches hydrogen and fluorine as bioisosteric replacements for each other in compounds (“Simple replacements”, page 1).  Bioisosteric replacement creates a new molecule with similar biological properties to the parent compound (paragraph 1).  The replacement can attenuate toxicity, modify activity, and/or alter pharmacokinetics or toxicity (paragraph 1).
One of ordinary skill in the art would have been motivated to substitute H in place of F at the Z position of Huff ‘248 to arrive at the instantly claimed compounds because Cambridge teaches hydrogen and fluorine as interchangeable, bioisosteric replacements for each other that result in compounds with similar biological properties.
In view of MPEP 2144.09, one of ordinary skill in the art would have been motivated to modify formula (I) of Huff ‘248 to arrive at a positional isomer with substituent groups in the para position, as instantly claimed, because of the expectation that compounds similar in structure will have similar properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on 571-270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 4125                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622